BOUTALL, Judge.
The trial judge denied plaintiffs motion for summary judgment, finding there was an issue of fact and setting the case for trial on the merits. Plaintiff has applied to us for writs, averring it should not be forced to a trial on the merits because the record mandates summary judgment.
Applicant mis-states to us that Schlumbrecht v. Executive Offices, etc., 371 So.2d 389 (La.App. 4th Cir. 1979) involved summary judgment. That case involved an application for writs from the overruling of an exception of prescription. Because reversal by us would end the litigation, we treated *294the application as an appeal. However we cannot follow that procedure here. C.C.P. Art. 968 prohibits the taking of an appeal from the refusal to render a summary judgment.
The application for writs is denied.